
	

113 S2892 IS: 401(Kids) Education Savings Account Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2892
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Kirk (for himself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and expand Coverdell education savings
			 accounts.
	
	1.Short titleThis Act may be cited as the 401(Kids) Education Savings Account Act of 2014.
		2.Elimination of income-based reduction in permitted contributions to Coverdell education savings
			 accountsParagraph (1) of section 530(c) of the Internal Revenue Code of 1986 is amended by striking to an account under this section and inserting to an account under this section in a taxable year beginning before January 1, 2015,.3.Increase in annual contribution limitation for Coverdell education savings accounts(a)In generalClause (iii) of section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $2,000 and inserting the dollar amount in effect under section 2503(b) (relating to exclusion from gifts) for the
			 taxable year.(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2014.4.Allowance of home school expenses as qualified education expenses for purposes of a Coverdell
			 education savings account(a)In generalParagraph (3) of section 530(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:(C)Private schoolFor purposes of this section, the term private school includes any home school that meets the requirements of State law applicable to such home schools,
			 whether or not such school is deemed a private school for purposes of
			 State law..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
			5.
			Qualified
			 distributions from a Coverdell education savings account for first home
			 purchases
			
				(a)
				In
			 general
				Paragraph (1) of section 530(b) of the Internal Revenue
			 Code of 1986 is amended by striking qualified education expenses
			 and inserting qualified expenses.
			
				(b)
				Qualified
			 expenses
				Subsection (b) of section 530 of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by redesignating
			 paragraphs (2), (3), and (4) as
			 paragraphs (4), (5), and (6), respectively, and by inserting after
			 paragraph
			 (1) the following new paragraphs:
				
					
						(2)
						Qualified
				expenses
						The term qualified expenses means—
						
							(A)
							qualified
				first-time homebuyer expenses, and
						
							(B)
							qualified
				education expenses.
						
						(3)
						Qualified
				first-time homebuyer expenses
						
							(A)
							In
				general
							The term qualified first-time homebuyer
				expenses means, in the case of a designated beneficiary who is a
				first-time homebuyer, the qualified acquisition costs with respect
			 to a
				principal residence of such beneficiary.
						
							(B)
							Definitions
							The
				terms first-time homebuyer, qualified acquisition
				costs, and principal residence have the same meaning as
				when used in section
				72(t)(8).
						.
			
				(c)
				Conforming
			 amendments
				
					(1)
					Paragraph
			 (4)(A)(ii) of section 530(b) of the
			 Internal Revenue Code of 1986, as redesignated by subsection (b), is
			 amended by striking as defined in
			 paragraph (3) and inserting as defined in paragraph
			 (5).
				
					(2)
					Subparagraphs
			 (A), (B), and (D) of section 530(d)(1) of such Code are each amended by
			 striking qualified education expenses each place it appears and
			 inserting qualified expenses.
				
					(3)
					The heading of
			 paragraph (2) of section 530(d) of such Code is amended by striking
			 education
			 expenses and inserting expenses.
				
					(4)
					The heading of paragraph (4) of section
			 530(d) of such Code is amended by striking educational expenses and
			 inserting expenses.
				
					(5)
					Subclause (I) of
			 section 529(c)(3)(B)(vi) of such Code is amended by striking to which
			 clauses (i) and (ii) and section 530(d)(2)(A) apply and inserting
			 for qualified higher education expenses to which clauses (i) and (ii)
			 apply and for qualified education expenses to which section 530(d)(2)(A)
			 applies.
				
					(6)
					Clause (vi) of
			 section 529(c)(3)(B) of such Code is amended by striking and section
			 530(d)(2)(A). and inserting and the amount of the exclusion with
			 respect to qualified education expenses under section 530(d)(2)(A)..
				
				(d)
				Effective
			 date
				The amendments made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2014.
			
			6.
			Qualified
			 rollover contributions from Coverdell education savings accounts to Roth
			 IRAs
			
				(a)
				In
			 general
				Paragraph (5) of section 530(d) of the Internal Revenue
			 Code of 1986 is amended by inserting , or into a Roth IRA of the
			 beneficiary after as of such date.
			
				(b)
				Conforming
			 amendment; technical correction
				Paragraph (1) of section 408A(e)
			 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					
						(1)
						In
				general
						The term qualified rollover contribution
				means a rollover contribution to a Roth IRA from another such
			 account, from an
				eligible retirement plan (as defined in section 402(c)(8)(B)), or
			 from a
				Coverdell education savings account (as defined in section
			 530(b)(1)), but only
			 if—
						
							(A)
							such rollover
				contribution meets the requirements of section 408(d)(3),
						
							(B)
							in the case of a
				rollover contribution from an eligible retirement plan described in
			 clause
				(iii), (iv), (v), or (vi) of section 402(c)(8)(B), such
			 contribution meets the
				requirements of section 402(c), 403(b)(8), or 457(e)(16), whichever
			 is
				applicable, and
						
							(C)
							in the case of a
				rollover contribution from a Coverdell education savings account,
			 such
			 contribution meets
				the requirements of section 530(d)(5).
						For
				purposes of section 408(d)(3)(B), there shall be disregarded any
			 qualified
				rollover contribution from an individual retirement plan (other
			 than a Roth
				IRA) to a Roth
				IRA..
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to rollover
			 contributions made in taxable years beginning after December 31, 2014.
			
